Case 2:18-cv-05424-DRH-ST Document 26 Filed 07/20/20 Page 1 of 6 PageID #: 85




Moser Law Firm, PC                                                                        STATEMENT
5 E MAIN ST                                                                                             Invoice # 67
HUNTINGTON, NY 11743                                                                               Date: 07/20/2020
Phone: 516-671-1150                                                                              Due On: 08/19/2020
Fax: 516-882-5420


Rodriquez Picado Eleazar
154 Church Street
Freeport, NY 11520

17-00008

Rodriguez v. Weber et. al., 18-cv-05424-DRH-GRB

 Services

  Type        Date
                                                      FT
                                                     Notes                            Quantity   Rate       Total

 Service    06/20/2017     Time Entry: Initial client consultation                        1.50   $450.00   $675.00

 Service    07/17/2017     Time Entry: I called Mr. Rodriguez for an intake. -PD          0.70   $125.00    $87.50
                                          A
 Service    08/09/2018     Time Entry: Investigation - ID Related Entities - Google       0.60   $125.00    $75.00
                           Company Website is not active, homeflock .com/
                           contractor foung information and costumerreview. – TL.
                             R

 Service    08/09/2018     Time Entry: Investigation - Search on Department Of            0.90   $125.00   $112.50
                           Labor for License Insurance - no record found, Search
                           on NYS Department Of Division of Corporations, no
                           record found- TL.
                D


 Service    08/09/2018     Time Entry: Investigation- ID Individual / Corp.               0.60   $125.00    $75.00
                           Defendant – Pacer and Lexis- research for Rudy H
                           Weber Construction and Weber Contruction, reviewed
                           no record found and Print information. TL.

 Service    08/09/2018     Time Entry: Investigation Report completed.- TL.               0.60   $125.00    $75.00

 Service    08/16/2018     Time Entry: Mr. Rodriguez called, in reference of              0.20   $125.00    $25.00
                           hospital bills

 Service    09/11/2018     Time Entry: Went to through the Binder to ensure that          1.20   $125.00   $150.00
                           all documents are scanned and recorded. Those tha
                           were not scanned were scanned -TABL

 Service    09/19/2018     Time Entry: Review entire file to prepare complaint            0.50   $450.00   $225.00




                                                       Page 1 of 6
Case 2:18-cv-05424-DRH-ST Document 26 Filed 07/20/20 Page 2 of 6 PageID #: 86




Service   09/19/2018   Time Entry: Telephone call to client - re complaint       0.10   $450.00    $45.00

Service   09/21/2018   Time Entry: Telephone call with client                    0.10   $125.00    $12.50

Service   09/21/2018   Time Entry: Prepare complaint                             2.00   $450.00   $900.00

Service   09/21/2018   Time Entry: Revise complaint                              0.10   $450.00    $45.00

Service   09/26/2018   Time Entry: Convert all documents for filing via ECF      0.20   $450.00    $90.00

Service   09/26/2018   Time Entry: Meeting with client in office -review         0.50   $450.00   $225.00
                       complaint and sign consent to join

Service   09/26/2018   Time Entry: Open case and file via ECF                    0.30   $450.00   $135.00

Service   09/26/2018   Time Entry: Prepare civil cover sheet                     0.20   $450.00    $90.00

Service   09/26/2018   Time Entry: Prepare summonses for R. Weber and            0.10   $450.00    $45.00
                       Marilena Katopodis

Service   10/01/2018   Time Entry: Located the summons and complaint;            1.00   $125.00   $125.00
                       scanned and emailedthem to Alert Processing to be
                       served -TABL

Service   10/01/2018   Time Entry: Uploaded Recent Documents to Netdocs          0.20   $125.00    $25.00
                       -TABL

Service   10/03/2018   Time Entry: Telephone call to client re current address   0.20   $125.00    $25.00
                       of Rudy Weber

Service   10/03/2018   Time Entry: Telephone call from client re call he         0.30   $125.00    $37.50
                       received from R. Weber

Service   10/26/2018   Time Entry: Calculated the service deadlineand looked     0.20   $125.00    $25.00
                       for Mr. Rodriguez's number to give to TL to call him to
                       confirm the new addressfor Mr. Weber -TABL

Service   10/26/2018   Time Entry: Telephone call to process server              0.20   $125.00    $25.00

Service   10/26/2018   Time Entry: Checked with Alert Processing Regarding       0.10   $125.00    $12.50
                       Service of Rudolf Weber -TABL

Service   10/26/2018   Time Entry: Emailed the new address for Mr.Weber to       0.50   $125.00    $62.50
                       Alert; Updated this information in PC Law and uploaded
                       Affidavit ofService or summons served to Katopodis, M.
                       -TABL

Service   10/26/2018   Time Entry: Telephone call to process server              0.10   $125.00    $12.50

Service   10/26/2018   Time Entry: Telephone call from process server            0.10   $125.00    $12.50

Service   10/26/2018   Time Entry: Sent SJM email regarding call from Mike       0.10   $125.00    $12.50
                       Tiliakos -TABL

Service   11/13/2018   Time Entry: Email from michael@tiliakoslaw.com            0.10   $450.00    $45.00

Service   11/13/2018   Time Entry: Email to Mike Tiliakos with damages           0.20   $450.00    $90.00
                       calculations




                                                  Page 2 of 6
Case 2:18-cv-05424-DRH-ST Document 26 Filed 07/20/20 Page 3 of 6 PageID #: 87




Service   11/13/2018   Time Entry: Telephone call to process server                 0.10   $125.00    $12.50

Service   11/13/2018   Time Entry: Review and edit damages calculations             0.60   $450.00   $270.00

Service   11/13/2018   Time Entry: Telephone call from Michael Tiliakos             0.30   $450.00   $135.00

Service   11/27/2018   Time Entry: Telephone call from process server               0.10   $125.00    $12.50
                       confirming service on rudy weber

Service   12/30/2018   Time Entry: Final revisions to request for cert of default   0.70   $450.00   $315.00
                       and prepare cert of service thereof

Service   01/02/2019   Time Entry: Located and uploaded the Affidavit of            0.20   $125.00    $25.00
                       Service fom AlertProcessig for the Service of Summons
                       and complaint to Rudolph Weber -TABL

Service   01/04/2019   Time Entry: Telephone call from O Michelen re vacating       0.10   $125.00    $12.50
                       default

Service   01/09/2019   Time Entry: Review, execute, scan and emailstipulation       0.20   $450.00    $90.00
                       extending Katopodis' time to answer to 2-8-2019

Service   01/09/2019   Time Entry: Telephone call with Oscar Michelen,              0.10   $450.00    $45.00
                       counsel for Katopodis - agreed to extend date to
                       answer to 2-8-2019

Service   01/09/2019   Time Entry: Uploaded to NetDocs - 2018-01-03 SJM             0.10   $125.00    $12.50
                       ECF Summons Re Weber, r. Returned Executed -TABL

Service   01/14/2019   Time Entry: Uploaded to NetDocs -2019-01-03ECF               0.20   $125.00    $25.00
                       Clerk's Certificate of Default to Katopodis, M. -TABL

Service   01/23/2019   Time Entry: Uploaded - 2019-02-08 DHR                        0.20   $125.00    $25.00
                       OrderGranting MOT to set aside default Re
                       M.Katopodis W 2-8-19 DL to Ans. - TL.

Service   02/05/2019   Time Entry: Telephone call from client                       0.20   $125.00    $25.00

Service   02/22/2019   Time Entry: Email - Sent confirmation emailto JM in ref      0.10   $125.00    $12.50
                       of Katopodis, M Answer with Crossclaim. TL.

Service   02/22/2019   Time Entry: Uloaded to Net Doc -                             0.10   $125.00    $12.50
                       2019-02-08Katopodis, M Answer with Crossclaim. - TL.

Service   02/22/2019   Time Entry: Uploaded - 2019-03-04 GRB Scheduling             0.20   $125.00    $25.00
                       Order Re Initial Conf with Disc Plan Worksheet.- TL.

Service   03/14/2019   Time Entry: Preparation for and participation in initial     1.00   $450.00   $450.00
                       conference - demanded $7000 toresolve all claims.

Service   03/14/2019   Time Entry: Prepare and file letter motion to appear         0.30   $450.00   $135.00
                       telephonically

Service   03/14/2019   Time Entry: Review proposed Discovery schedule               0.10   $450.00    $45.00

Service   03/14/2019   Time Entry: Telephone call from counsel forDefendant -       0.10   $450.00    $45.00
                       Initial conference is tomorrow 4/3




                                                   Page 3 of 6
Case 2:18-cv-05424-DRH-ST Document 26 Filed 07/20/20 Page 4 of 6 PageID #: 88




Service   06/20/2019   Pre-Trial Pleadings and Motions: Revise and file            0.60   $450.00   $270.00
                       request for certificate of default as to Rudolph H. Weber

Service   07/25/2019   Pre-Trial Pleadings and Motions: Uploaded 014               0.20   $125.00    $25.00
                       2019-06-21 Clerk's ENTRY OF DEFAULT

Service   07/25/2019   Pre-Trial Pleadings and Motions: Uploaded 013               0.20   $125.00    $25.00
                       2019-06-20 Request for Certificate of Default by
                       Eleazar Rodriguez, 013-01 2019-06-20 (1) Exhibit
                       Proposed Certificate of Default, 013-02 2019-06-20 (2)
                       Exhibit Affidavit of Service

Service   07/25/2019   Pre-Trial Pleadings and Motions: Uploaded 013-01            0.20   $125.00    $25.00
                       2019-06-20 (1) Exhibit Proposed Certificate of Default

Service   11/22/2019   Telephone call to client                                    0.10   $125.00    $12.50

Service   11/22/2019   Case Building: Telephone call from client                   0.10   $125.00    $12.50

Service   11/22/2019   Case Building: Called Mr. Weber to schedule a phone         0.10   $125.00    $12.50
                       call with SJM

Service   01/23/2020   Pre-Trial Pleadings and Motions: Reviewed Docket            0.10   $125.00    $12.50
                       Text and Document 15: STATUS REPORT by Eleazar
                       Rodriguez (Moser, Steven)

Service   01/23/2020   Discovery: Prepare and file status report to DRH            0.70   $450.00   $315.00

Service   02/13/2020   Settlement: E. Rodriguez called for a status update         0.10   $125.00    $12.50

Service   02/13/2020   Settlement: Calendared Phone Call Appointment for           0.10   $125.00    $12.50
                       SJM to call Eleazer Rodriguez on 2/14/20 at 11am, at
                       (516) 943-5008.

Service   02/14/2020   Settlement: I called E. Rodriguez to update him             0.20   $125.00    $25.00

Service   02/21/2020   Discovery: Calculated dates for the Discovery Plan          0.30   $125.00    $37.50
                       Worksheet ordered by Mag Judge ST.

Service   02/24/2020   Pre-Trial Pleadings and Motions: Called E. Rodriguez        0.10   $125.00    $12.50
                       re 2/28 In-Person Initial Conf

Service   02/24/2020   Discovery: Email Revised discovery plan to opposing         0.10   $450.00    $45.00
                       counsel

Service   02/24/2020   Discovery: Telephone call to Oscar Michelen - left          0.10   $450.00    $45.00
                       message

Service   02/25/2020   Discovery: Filed Docket Text and Document No.17:            0.10   $125.00    $12.50
                       Proposed Scheduling Order by Eleazar Rodriguez
                       (Moser, Steven)

Service   02/26/2020   Pre-Trial Pleadings and Motions: Called O. Michelen re      0.10   $125.00    $12.50
                       req for phone call 2/28 initial conf

Service   02/26/2020   Pre-Trial Pleadings and Motions: Called O. Michelen 2x      0.10   $125.00    $12.50
                       re reg for phone call on 2/28/ Initial conf




                                                  Page 4 of 6
Case 2:18-cv-05424-DRH-ST Document 26 Filed 07/20/20 Page 5 of 6 PageID #: 89




Service   02/26/2020   Pre-Trial Pleadings and Motions: Called SJM re req for           0.10   $125.00     $12.50
                       phone at 2/28 Initial Conf

Service   02/26/2020   Pre-Trial Pleadings and Motions: Downloaded Judge                0.10   $125.00     $12.50
                       Steven Tiscione's rules.

Service   02/26/2020   Pre-Trial Pleadings and Motions: Prepared letter                 0.30   $125.00     $37.50
                       requesting to appear at the 2/28/20 Initial Conference
                       via telephone, according to Judge Steven Tiscione's
                       rules.

Service   02/26/2020   Pre-Trial Pleadings and Motions: E-Filed letter                  0.10   $125.00     $12.50
                       requesting to appear at the 2/28/20 Initial Conference
                       via telephone, according to Judge Steven Tiscione's
                       rules.

Service   02/27/2020   Pre-Trial Pleadings and Motions: Called Mr. Michelen             0.10   $125.00     $12.50
                       re denial for SJM to appear by phone on 2/28 Conf

Service   02/27/2020   Pre-Trial Pleadings and Motions: Called Mr. Michelen             0.10   $125.00     $12.50
                       back to req for SJM to appear via phone at 2/28 Conf

Service   03/04/2020   Pre-Trial Pleadings and Motions: Left message for O.             0.10   $125.00     $12.50
                       Michelen to app 3/6 in. conf adjournment

Service   03/04/2020   Pre-Trial Pleadings and Motions: Spoke to O. Michelen            0.10   $125.00     $12.50
                       re adjourning 3/6 initial conf

Service   03/04/2020   Pre-Trial Pleadings and Motions: Reviewed Docket                 0.10   $125.00     $12.50
                       Text And Document No.20: Second MOTION to
                       Adjourn Conference by Eleazar Rodriguez. (Moser,
                       Steven)

Service   03/05/2020   Pre-Trial Pleadings and Motions: Uploaded Mot to Adj             0.10   $125.00     $12.50
                       3-6-20 Init Conf PDF Doc

Service   03/23/2020   Settlement: Status conference with Hon. Tiscione.                0.30   $450.00    $135.00
                       Matter adjourned for two weeks to finalize settlement.

                                                                                Services Subtotal        $6,550.00



 Expenses

  Type      Date                                Notes                              Quantity     Rate       Total

Expense   07/20/2020   Filing Fees                                                      1.00   $400.00    $400.00

Expense   07/20/2020   Process service fees                                             1.00   $120.00    $120.00

                                                                           Expenses Subtotal              $520.00


                                                                                        Subtotal         $7,070.00

                                                                                            Total        $7,070.00




                                                  Page 5 of 6
Case 2:18-cv-05424-DRH-ST Document 26 Filed 07/20/20 Page 6 of 6 PageID #: 90




Detailed Statement of Account

 Current Invoice

      Invoice Number         Due On           Amount Due          Payments Received        Balance Due

 67                         08/19/2020              $7,070.00                      $0.00      $7,070.00

                                                                    Outstanding Balance       $7,070.00

                                                                Total Amount Outstanding      $7,070.00




Please make all amounts payable to: Moser Law Firm, PC




                                                 Page 6 of 6
